          Case 4:20-cv-00780-MWB Document 81 Filed 06/29/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTINE LAVORE,                                          No. 4:20-CV-00780

               Plaintiff,                                  (Judge Brann)

        v.

BOSTON SCIENTIFIC CORP.,

               Defendant.

                      MEMORANDUM OPINION AND ORDER

                                        JUNE 29, 2020

I.      BACKGROUND

        This case used to be part of Multi District Litigation No. 2326: the Boston

Scientific Corp. Products Liability Litigation. After Plaintiff Christine Lavore’s

individual case neared conclusion, the Honorable Joseph R. Goodwin, United

States District Judge for the Southern District of West Virginia, transferred

Lavore’s case here “[f]or the convenience of the parties and in order to promote

[its] final resolution.”1

        Part of the “final resolution” is Lavore’s ripe Motion to Limit or Exclude the

General & Specific Causation Opinions of Boston Scientific’s Expert, Patrick




1
     Doc. 55 at 1. This case’s original docket number is 2:13-cv-21153. See Doc. 55 Ex. A.
           Case 4:20-cv-00780-MWB Document 81 Filed 06/29/20 Page 2 of 5




Culligan, M.D.2 Culligan is a board-certified urogynecologist.3 Lavore takes issue

with the opinions in Culligan’s Expert Report dated March 22, 2019.4

II.       DISCUSSION5

         A.      Culligan’s Opinions on General Causation

         Boston Scientific designated Culligan as a case-specific expert—not as an

expert on general causation.6 Boston Scientific argues that Culligan’s general

causation opinions are “necessary to properly convey Dr. Culligan’s analysis of

Ms. Lavore’s complaints” and “inextricably intertwined” with Culligan’s case-

specific opinions. But Boston Scientific provides no case law to support admission

on this basis. And Judge Goodwin has already ruled, in analyzing other expert

testimony, that even if general causation opinions “directly relate to and form a

reliable basis for” case-specific opinions, that is not enough to admit general

causation opinions from an expert that “has been designated as a case-specific




2
      Doc. 51. The Court also recently resolved Boston Scientific’s ripe Motion for Summary
      Judgment. See Docs. 78 & 79.
3
      Doc. 51-2 at 1.
4
      See Doc. 51-2.
5
      Whether to exclude Culligan’s opinions is a procedural issue. Therefore, this Court “applies
      the law of the circuit where it sits”—the United States Court of Appeals for the Third Circuit.
      See, e.g., Various Plaintiffs v. Various Defendants (Oil Field Cases), 673 F. Supp. 2d 358,
      362 (E.D. Pa. 2009).
6
      See Doc. 54-1.
                                                  -2-
          Case 4:20-cv-00780-MWB Document 81 Filed 06/29/20 Page 3 of 5




expert only.”7 This Court agrees with this course of action and finds it helpful in

resolving the instant issue before the Court.8

        “Because the time for expert disclosure has passed and Dr. [Culligan] was

disclosed only as a specific causation expert, [he] may not offer general causation

testimony.” Culligan “is permitted to rely on the general causation opinions

proffered by experts who are properly designated to offer such opinions when

forming [his] case-specific opinions,” but he “may not exceed the bounds of [his]

designation by offering these opinions [himself].”9

        B.      Culligan’s Opinions on Case-Specific Causation

        Lavore argues that Culligan’s opinions on case-specific causation are not

detailed enough.10 Lavore asserts that “[a]s Dr. Culligan’s report lacks the

requisite detail to pass muster under Rule 26(a)(2)(B), he should be excluded from


7
     In re Bos. Sci. Corp. Pelvic Repair Sys. Prod. Liab. Litig., No. MDL 2326, 2018 WL
     8054249, at *2 (S.D.W. Va. May 30, 2018).
8
     See generally Castillo v. Bos. Sci. Corp., No. 1:20-CV-513-RP, 2020 WL 2771193, at *9
     (W.D. Tex. May 28, 2020) (transferee court applying law of the case doctrine, which
     prohibited parties from “relitigat[ing] in the remand court issues decided by the MDL court,”
     to sustain a previous Judge Goodwin ruling in post-remand context).
9
     Id. See also In re Ethicon, Inc. Pelvic Repair Sys. Prod. Liab. Litig., No. 2327, 2016 WL
     7242550, at *2 (S.D.W. Va. Dec. 14, 2016) (when expert “was not designated and disclosed
     as a general causation expert,” Judge Goodwin held that “counsel must tailor [expert’s]
     testimony to only his specific causation opinions applicable to [plaintiff’s] case”); Warren v.
     C. R. Bard, Inc., No. 8:19-CV-2657-T-60JSS, 2020 WL 1899838, at *2 (M.D. Fla. Apr. 17,
     2020) (in another MDL, expert’s general opinions were excluded; expert “was not designated
     as a general causation expert”); In re Zoloft (Sertralinehydrochloride) Prod. Liab. Litig., 176
     F. Supp. 3d 483, 494 (E.D. Pa. 2016), aff’d sub nom. In re Zoloft (Sertraline Hydrochloride)
     Prod. Liab. Litig., 858 F.3d 787 (3d Cir. 2017) (court ruled it was “procedurally improper”
     for expert to provide opinions “on general causation as to individual Plaintiffs” when expert
     was “not a treating physician of either of the minor Plaintiffs, and was never designated as an
     expert on general causation”).
10
     See Doc. 51 at 12.
                                                  -3-
         Case 4:20-cv-00780-MWB Document 81 Filed 06/29/20 Page 4 of 5




testifying in this litigation.”11 Lavore has made no serious challenge to Culligan’s

qualifications. Further, Culligan provides over ten pages of Lavore’s medical

history, which inform Culligan’s opinions as to Lavore. I find that Culligan’s

report “cover[s] the opinions to be expressed and the basis for the opinions, and

provide[s] substantial details about [Culligan’s qualifications and experience as a

witness.”12

        Given the limited nature of Lavore’s protestations about Culligan’s case-

specific testimony, at this juncture, Lavore’s “objections go to the weight, not the

admissibility, of Dr. [Culligan’s] opinion testimony.”13 The Court will permit

Culligan to introduce his opinions on case-specific causation. Lavore is free to

contest and critique Culligan in the arena of cross examination.

III.    CONCLUSION

        The Court grants in part and denies in part Lavore’s motion to limit or

exclude. THEREFORE, IT IS HEREBY ORDERED that:

        1.     Patrick Culligan, M.D. is EXCLUDED from providing expert

               opinions and testimony on the issue of general causation.




11
     Doc. 51 at 12.
12
     Caruso v. Coleman Co., No. CIV. A. 93-CV-6733, 1994 WL 719759, at *1 (E.D. Pa. Dec.
     27, 1994); see also Robins v. Nationwide Mut. Ins. Co., No. 3:12-CV-02034, 2013 WL
     6191953, at *6 (M.D. Pa. Nov. 26, 2013).
13
     Brenner v. Consol. Rail Corp., 806 F. Supp. 2d 786, 791 (E.D. Pa. 2011).
                                               -4-
 Case 4:20-cv-00780-MWB Document 81 Filed 06/29/20 Page 5 of 5




2.   Patrick Culligan, M.D. is NOT EXCLUDED from providing the case-

     specific opinions and testimony noted in Dr. Culligan’s Expert

     Report, see Doc. 51-2.



                                     BY THE COURT:


                                     s/ Matthew W. Brann
                                     Matthew W. Brann
                                     United States District Judge




                               -5-
